Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210 in par 0021.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 308 in par 0040.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206 in Fig 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both the final step of the method of Fig 2, and a portion of Fig 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 14-16 are objected to because of the following informalities:  typographical error.  Claims 14-16 each include the phrase “method, system, or medium of claim 13”, which should be “method of claim 13”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because Applicant’s specification includes no limitation on the term “computer-readable medium”, and thus the broadest reasonable interpretation of computer-readable medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter is appropriate. Applicant can cure the deficiency by, for instance, amending the claims to “non-transitory computer-readable medium”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (U.S. Patent Application 20170365908 A1, hereinafter “Hughes”).


Regarding Claim 1, Hughes teaches a control system (Fig 1 par 0061 control system 100), comprising: 
one or more non-light emitting, variable transmission devices (par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302); and 
a control management device (par 0083 tint-state-controlling wall device), wherein the control management device comprises a touch-panel platform (par 0083 touch-panel platform wherein some or all office spaces include touch control wall devices; par 0084 the wall device can include a display having a touchscreen interface enabling the user to select a particular tint state) and a logic element (par 0084 API presented by the wall device) configured to: 
map one or more operational parameters of the one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrate the mapped one or more operational parameters into the touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
send one or more signals to the one or more non-light emitting, variable transmission devices in response to input received from the touch panel control platform (par 0083 control signals are communicated to cause a tint state transition from the dark state to a lighter tint state, in response to user input received from the touch panel wall control device).

Regarding Claim 2, Hughes teaches the system of claim 1, wherein the one or more non-light emitting, variable transmission devices is an electrochromic device (par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302).

Regarding Claim 3, Hughes teaches the system of claim 1, wherein the touch panel platform comprises one or more modules (par 0083 touch-panel platform wherein some or all office spaces include touch control wall modules/devices).

Regarding Claim 4, Lapalme teaches the system of claim 1, wherein mapping the one or more operational parameters include parameters selected from the group consisting of 
3-D models of a building and surrounding structures, pre-programmed scenes, shadow information, reflectance information, lighting and radiation information, information regarding one or more variable characteristics of glass, log information related to manual overrides, occupant preference information (par 0081 a control algorithm or rule set stored in and executed by the WC 304 can dictate that one or more control signals from an authorized user's computing device [occupant preference information] take precedence over a tint value received from the NC 306), motion information, real-time sky conditions, solar radiation on a building, brightness, time-of-year information, commissioning information such as dimensions of each non-light emitting, variable 

Regarding Claim 5, Hughes teaches the system of claim 1, further comprising prioritizing the one or more operational parameters (par 0081 a control algorithm or rule set stored in and executed by the WC 304 can dictate that one or more control signals from an authorized user's computing device [occupant preference information] take precedence over a tint value received from the NC 306).

Regarding Claim 6, Hughes teaches the system of claim 1, wherein the one or more non-light emitting, variable transmission devices comprises: 
a substrate (par 0123 Fig 2A first pane 204); 
a first transparent conductive layer (par 0137 Fig 2A first transparent conductive layer 214); 
a second transparent conductive layer (par 0137 Fig 2A second transparent conductive layer 216); 
an electrochromic layer disposed between the first transparent conductive layer and the second transparent conductive layer (par 0128 Fig 2A EC stack 212, between first and second transparent conductive layers 214 and 216, can include an electrochromic layer and a counter electrode layer); and 
a counter electrode layer disposed between the first transparent conductive layer and the second transparent conductive layer (par 0128 Fig 2A EC stack 212, between first and second transparent conductive layers 214 and 216, can include an electrochromic layer and a counter electrode layer).

Regarding Claim 7, Hughes teaches the system of claim 6, wherein the substrate is a material selected from the group consisting of a glass (par 0124 Fig 2A pane 204 is a glass material), sapphire, aluminum oxynitride, spinel, polyalkene, polycarbonate, polyester, polyether, polyethylene, polyimide, polysulfone, polysulfide, polyurethane, polyvinylacetate, another suitable transparent polymer, or a co-polymer of the foregoing, borosilicate glass, and any combination thereof.

Regarding Claim 8, Hughes teaches the system of claim 6, wherein the first 

Regarding Claim 9, Hughes teaches the system of claim 6, wherein the second transparent conductive layer is a material selected from the group consisting of a tin oxide (par 0137 tin oxide), zinc oxide doped with a trivalent element, such as Al, Ga, In, a fluorinated tin oxide, a sulfonated polymer, polyaniline, polypyrrole, poly(3,4-ethylenedioxythiophene), and can include gold, silver, copper, nickel, aluminum, and any combination thereof.

Regarding Claim 10, Hughes teaches the system of claim 6, wherein the electrochromic layer is a material selected from the group consisting of W03 (par 0128 WO3), V205, MoO3, Nb205, TiO2, CuO, Ir203, Cr203, Co203, Mn203, and any combination thereof.

Regarding Claim 11, Hughes teaches the system of claim 6, wherein the counter electrode layer is a material selected from the group consisting of Ta205, ZrO2, HfO2, Sb203, nickel oxide (NiO, Ni203, or combination of the two) (par 0129 NiO), and doped with Li, Na, and H, and any combination thereof.

Regarding Claim 12, Hughes teaches a method of controlling (par 0035) a non-light emitting, variable transmission device (par 0061 Fig 1 plurality of electrochromic windows 102; Fig 1C insulated glass units IGU 302), comprising: 
mapping one or more operational parameters of the one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrating the mapped one or more operational parameters into a touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
sending one or more signals to the one or more non-light emitting, variable transmission devices in response to input received from the touch panel control platform (par 0083 control signals are communicated to cause a tint state transition from the dark state to a lighter tint state, in response to user input received from the touch panel wall control device).

Regarding Claim 13, Hughes teaches the method of claim 12, further comprising switching the one or more non-light emitting variable transmission devices from a first state to a second state (par 0135 teaches switching between a first transparent state and a second opaque state).

Regarding Claim 14, Hughes teaches the method, system, or medium of claim 13, wherein the first state is full clear and the second state is full tint (par 0135 teaches switching between a first transparent state [construed as full clear] and a second opaque state [construed as full tint]).

Regarding Claim 15, Hughes teaches the method, system, or medium of claim 13, wherein the first state is full tint and the second state is full clear (par 0135 teaches the reverse cycle, i.e. switching between a first opaque state [construed as full tint] and a second transparent state [construed as full clear]).

Regarding Claim 17, Hughes teaches the method of claim 12, further comprising changing the transmittance of the one or more non-light emitting, variable transmission devices after receiving the one or more signals (par 0003 transmittance of the electrochromic windows can be changed by inducing a change in the electrochromic material, for example, by controlling a voltage across the electrochromic material; par 0083 control signals are communicated to cause such state transitions, in response to user input received from the touch panel wall control device).

Regarding Claim 18, Hughes teaches the method of claim 12, wherein 
the logic element sends one or more signals to a supervisor (par 0085 the wall device can transmit a request [signal] for a tint state change to the Master Controller 308), 
the supervisor prioritizes the one or more operational parameters (par 0085 the MC 308 can first determine whether to grant the request (for example, based on power considerations or based on whether the user has the appropriate authorizations/ permissions [priority])), and 
then the supervisor sends a command to the one or more non-light emitting, variable transmission devices (par 0085 Master Controller 308 can then generate a tint value and transmit the tint value in a primary tint command to cause the tint state transitions in the adjoining IGUs 302) in response to input received from the touch panel control platform (par 0083 in response to user input received from the touch panel, par 0084, wall control device).

Regarding Claim 19, Hughes teaches the method of claim 12, further comprising sending a second set of one or more signals to the one or more non-light emitting, variable transmission devices in response to input received from the touch panel control platform, after the first set of one or more signals (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0003 a [first user input, par 0084, may cause] a first voltage to be applied to an electrochromic device of the window to cause the window to darken; while a [second user input, par 0084, may cause] a second voltage may cause the window to lighten).

Regarding Claim 20, Hughes teaches a computer-readable medium including contents that are configured to cause a computing system to sort data (par 0303 computer storage media with computer program instructions) by performing a method (par 0035) comprising: 
mapping one or more operational parameters of one or more non-light emitting, variable transmission devices (par 0084 the wall device can include a display having a touchscreen interface enabling the user to select or to modify a particular tint state parameter; par 0067 selection commands are mapped to specific window controller addresses, and par 0107 mapped to window drive parameters which define a control sequence (effectively an algorithm) for changing a window state); 
integrating the mapped one or more operational parameters into a touch panel platform (par 0084 the wall device can include a display having a touchscreen interface integrating the user selectable tint parameter as, e.g., a virtual slider bar); and 
sending one or more signals to the one or more non-light emitting, variable transmission devices in response to input received from the touch panel control platform (par 0083 control signals are communicated to cause a tint state transition from the dark state to a lighter tint state, in response to user input received from the touch panel wall control device).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. Patent Application 20170365908 A1, hereinafter “Hughes”) in view of Shrivastava et al. (U.S. Patent Application 20140177028 A1, hereinafter “Shrivastava”).

Regarding Claim 16, Hughes teaches the method, system, or medium of claim 13. However, Hughes appears not to expressly teach wherein the first state is full clear and the second state is graded tint.
Shrivastava teaches wherein the first state is full clear and the second state is graded tint (par 0061 Fig 4D first, non-energized state is full clear; second, energized state is graded tint).
Hughes and Shrivastava are analogous art as they each pertain to method of controlling electrochromic devices. It would have been obvious to a person of ordinary skill in the art to modify the method of Hughes with the inclusion of the clear to graded tint control of Shrivastava. The motivation would have been in order to provide unique curtaining effects (Shrivastava par 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624